Title: Thomas Jefferson to Jeremiah A. Goodman, 21 February 1812
From: Jefferson, Thomas
To: Goodman, Jeremiah A.


          
            
                  Sir 
                   
                     Monticello 
                     Feb. 21. 12.
            
		  
		  
		  
		   
		  
		  I have just recieved a letter from Majr Flood informing me that his neighbor Mr Duval will spare me from 6. to 8. bushels of Burnet seed. you will therefore be pleased to send off two boys on horseback to bring it. they should take bags which will hold 4. bushels each. the
			 seed is as light as chaff. it is sown half a bushel to the acre. Major Flood’s is 34. miles from Poplar Forest on the great main road leading from New London to Richmond.
            
		  
		  
		  
		  
		  
		  
		  
		  
		  
		  Mr Harrison has doubtless informed you that I have sold my tobacco to him, except the overseer’s parts, which they will decide on for themselves.
			 
		   
		   
		   
		  
		   
		   
		   
		   
		  I hope the spinning and weaving has got well under way. I am informed from Richmond that there is not a single yard of cotton or oznabrigs to be had there, nor is there another yard ordered or expected. we have no chance therefore of clothing the negroes next winter but
			 with what we shall make ourselves.I shall be with you as soon as the season is so far advanced as to be out of danger of my being taken on the road by snow or cold weather. Accept my best wishes.
            
              Th:
              Jefferson
          
          
          
            
                    P.S. I pray that not a possible moment may be lost in delivering the tobacco at the Warehouse for mr Harrison, noting the days every hogshead is delivered there, because that fixes the paiments
          
        